Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention, as specified in the claims 1, 6 and 11.  Therefore, the node devices and local hot spots must be shown on Fig 3, as described on [0060]-[0063] or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 10 and 15 are objected to because of the following informalities:  abbreviation CPU should be explained in the claims limitations.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 11 limitations, directed to a “local hot spot” are unclear, because it is not understood, which hot spot is considered “local” and which is not. The claims limitations and the specification provide no criteria for identifying the local hot spots.
Claims 1, 6 and 11 limitations, directed to “each node device” and “each local hot spot” are unclear, because it is not understood how these elements are related to each other. 
It is unclear, for example, if a local hot spot comprises a node device or a node device is an independent element.
Claims 1, 6 and 11 limitations, directed to steps “processing … the local hot spot” are not understood, because meaning of “processing” of a device are incomplete without essential details, identifying what is included and what is excluded from the claimed “processing”.
Claims 5, 10 and 15 limitations, directed to “oversold ratio of each node device”, “number of sales of the each node device”, “a sales area of the each node device”, “an available 
Other claims are rejected as dependent claims.


Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 11 and 12 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Jason (US 7,366,519) and further in view of Lord (US 9,661,515).
Regarding claims 1, 6 and 11, Jason substantially teaches a method for processing a local hot spot (a method for managing the performance and faults of wireless nodes/APs, as described on 3:6-49, wherein the APs are hot spots, as they operate according to IEEE 802.11 standard, as described on 5:33-46), the method comprising:
acquiring, at set times, standalone data of each node device and process data of each process within each node device (agents 210 are incorporated into nodes 112 and 115, shown on Fig. 1 and 2A, as nodes 115 described as the terminal devices on 4:45-61, acquire the stand alone data, described as their link space data 201 for the management system 200, and the process data, described as fault 202 management and performance 203 management, as disclosed on 7:32-59, wherein the acquisition is inherently timed by the control signals from the management system 200, because any signals are set in time, as described on 7:45-57);
detecting whether each local hot spot satisfies a preset processing condition corresponding to the each local hot spot, based on the standalone data of the each node device

 processing, in response to detecting that the local hot spot satisfies a processing condition corresponding to the local hot spot, the local hot spot satisfying the processing condition (the advisory module 204 provides the user with the current status of the network for fine-tuning the operational network, as described on 14:24-15:10).
Jason does not teach using a cloud computing environment.
Lord teaches using cloud computing environment and system 702 for managing WiFi APs, as shown on Fig. 7 and described on 9:15-61, 
A combination of Jason teaching and Lord teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement the advantages of the cloud based radio resource management, as described by Lord on 5:30-6:41, to improve the method/system of Jason and/or to make the Jason method/system compatible with the popular cloud based management systems.
In addition, regarding claims 6 and 11, Jason teaches management system 200, which is processor based, as described on 7:5-14, with the corresponding memory, which is also utilized for the computer readable storage medium, as described on 8:40-56, and performing the method, as described above.
Regarding claims 2, 7 and 12, Jason teaches comparing the current conditions of the nodes and hot spots with the historical information, which is stored in a matrix configuration, and could provide the optimized solutions for the identified problems, as described on 6:34-7:4, the operation is described in depth on 15:34-16:8, where the advisory model 204 compares the current and historical data, including the AP link information and the AP malfunctioning.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093. The examiner can normally be reached 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461